DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 1/25/2021 are entered for prosecution. Claims 32-36, 38-40, 42-45, and 49-54 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Pagan (67192) on 3/30/2021.

The application has been amended as follows: 

1-31. (Canceled)  
32. (Currently amended) A method, implemented in a user equipment (UE), for distinguishing reference signals in a beam-based communication system, the method comprising the UE:	 receiving a plurality of beams on a frequency carrier that spans a plurality of time-frequency resources arranged in a time-frequency grid, wherein:	 each of the plurality of time-frequency resources spans one time unit in a time domain and one time unit in a frequency domain;a resource identifier that uniquely identifies a corresponding time-frequency resource  on which said each of the at least one of the corresponding reference signals was carried; 
wherein the resource identifier is one of the unique identifiers; and
wherein the corresponding time-frequency resource is one of the plurality of time-frequency resources.  
33. (Previously presented) The method of claim 32, further comprising receiving a configuration message comprising a mapping of unique identifiers to different ones of the time-frequency resources, the unique identifiers comprising each unique identifier in the report.  
34. (Currently amended) A method, implemented in a  first access node, for distinguishing reference signals in a beam-based communication system, the method comprising:	 receiving a report from a user equipment (UE), wherein:	 a frequency carrier spans a plurality of time-frequency resources arranged in a time-frequency grid;	 each of the plurality of time-frequency resources spans one time unit in a time domain and one time unit in a frequency domain;	 each of the plurality of time-frequency resources is identifiable by a unique identifier;	 each of a plurality of beams on the frequency carrier comprises a corresponding reference signal carried in a time-frequency resource of the time-frequency grid; and	  the report comprises a resource identifier that uniquely identifies a corresponding time-frequency resource  on which  one of the corresponding reference signals was carried;	 the one of the corresponding reference signals was  received by the UE; and	 identifying  a second access node that transmitted the one of the corresponding reference signals by locating the second access node in a mapping of resource identifiers to access node identifiers in which the resource identifier is mapped to the second access node;
wherein the resource identifier is one of the unique identifiers; and
wherein the corresponding time-frequency resource is one of the plurality of time-frequency resources.  
35. (Previously presented) The method of claim 34, wherein the report further comprises a measurement of the one of the corresponding reference signals, the method further comprising performing a mobility management procedure based on the measurement.  
36. (Previously presented) The method of claim 34, further comprising increasing transmission periodicity of  a corresponding reference signal transmitted by the first access node based on at least one measurement taken by the UE.  
37. (Canceled)  
38. (Currently amended) The method of claim 34, wherein the mapping is a first mapping, the method further comprising, responsive to receiving a previous report comprising the resourceresourceresourcecomprised infirst mapping.  
resource
40. (Previously presented) The method of claim 38, further comprising using the Internet Protocol address to establish neighbor cell relations with the second access node over an inter-access node interface.  
41. (Canceled)  
42. (Currently amended) The method of claim 34, further comprising configuring the UE to limit reference signal searching by the UE to  the corresponding time-frequency resource  identified by the resource
43. (Currently amended) The method of claim 34, further comprising transmitting the one of the corresponding reference signals using the corresponding time-frequency resource identified by the resource
44. (Currently amended) The method of claim 43, wherein transmitting the one of the corresponding reference signals comprises transmitting the one of the corresponding reference signals using the corresponding time-frequency resource identified by the resource
45. (Currently amended) The method of claim 43, wherein transmitting the one of the corresponding reference signals comprises transmitting the one of the corresponding reference signals using the corresponding time-frequency resource identified by the resourcecorresponding time-frequency resource identified by the resource

49. (Currently amended) The method of claim 34, wherein the corresponding time-frequency resource  on which the one of the corresponding reference signals was carried is scrambled by an identifier of the second access node.  
50. (Currently amended) The method of claim 34, wherein the resource
51. (Previously presented) The method of claim 34, wherein the one of the corresponding reference signals is a mobility reference signal that comprises a synchronization signal and a beam reference signal.  
52. (Previously presented) The method of claim 34, wherein the report further comprises the one of the corresponding reference signals and one or both of a reference signal received power value and a reference signal received quality value of the one of the corresponding reference signals.  
53. (Currently amended) A user equipment (UE), comprising:	 processing circuitry;	 memory containing instructions executable by the processing circuitry whereby the UE is operative to:	 receive a plurality of beams on a frequency carrier that spans a plurality of time-frequency resources arranged in a time-frequency grid, wherein:	 each of the plurality of time-frequency resources spans one time unit in a time domain and one time unit in a frequency domain;	 each of the plurality of time-frequency resources is identifiable by a unique identifier; and	  each of the plurality of beams comprises  a corresponding reference signal carried in a time-frequency resource of the time-frequency arid; anda resource identifier that uniquely identifies a corresponding time-frequency resource  on which said each of the at least one of the corresponding reference signals was carried; 
wherein the resource identifier is one of the unique identifiers; and
wherein the corresponding time-frequency resource is one of the plurality of time-frequency resources.  
54. (Currently amended) A  first access node, comprising:	 processing circuitry;	 memory containing instructions executable by the processing circuitry whereby the first access node is operative to:	 receive, a report from a user equipment (UE), wherein:	 a frequency carrier spans a plurality of time-frequency resources arranged in a time-frequency arid;	 each of the plurality of time-frequency resources spans one time unit in a time domain and one time unit in a frequency domain;	 each of the plurality of time-frequency resources is identifiable by a unique identifier;	 each of a plurality of beams on the frequency carrier comprises a corresponding reference signal carried in a time-frequency resource of the time-frequency grid; and	  the report comprises a resource identifier that uniquely identifiesa corresponding time-frequency resource  on which one of the  corresponding reference signals was carried;	  and identify  a second access node that transmitted the one of the corresponding reference signals by locating the second access node in a mapping of resource identifiers to access node identifiers in which the resource identifier is mapped to the second access node; 
wherein the resource identifier is one of the unique identifiers; and
wherein the corresponding time-frequency resource is one of the plurality of time-frequency resources.   

Allowable Subject Matter
Claims 32-36, 38-40, 42-45, and 49-54 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “receiving a plurality of beams on a frequency carrier that spans a plurality of time-frequency resources arranged in a time-frequency grid, wherein: each of the plurality of time-frequency resources spans one time unit in a time domain and one time unit in a frequency domain; each of the plurality of time-frequency resources is identifiable by a unique identifier; and each of the plurality of beams comprises  a corresponding reference signal carried in a time-frequency resource of the time-frequency grid; and transmitting a report comprising, for each of at least one of the corresponding reference signals, a resource identifier that uniquely identifies the unique identifier of the a corresponding time-frequency resource  on which said each of the at least one of the corresponding reference signals was carried; wherein the resource identifier is one of the unique identifiers; and wherein the corresponding time-frequency resource is one of the plurality of time-frequency resources“ as recited in claims 32 and 53 and “receiving a report from a user equipment (UE), wherein: a frequency carrier spans a plurality of time-frequency resources arranged in a time-frequency grid; each of the plurality of time-frequency resources spans one time unit in a time domain and one time unit in a frequency domain; each of the plurality of time-frequency resources is identifiable by a unique identifier; each of a plurality of beams on the frequency carrier comprises a corresponding reference signal carried in a time-frequency resource of the time-frequency 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOO JEONG/
Primary Examiner, Art Unit 2473
3/30/2021